Citation Nr: 0030927	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a residuals of post-
operative right knee anterior cruciate ligament tear, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1991 to November 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for the 
veteran's right knee disorder, currently evaluated as 10 
percent disabling.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran disability from post-operative residuals of a 
right knee anterior cruciate ligament tear is manifested by 
subjective complaints of right knee pain with prolonged 
exercise, without objective findings of recurrent lateral 
instability or subluxation, or compensable limitation of 
motion.


CONCLUSION OF LAW

The criteria of a rating in excess of 10 percent for post-
operative residuals of right knee anterior cruciate ligament 
tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his disability from post-operative 
residuals of right knee anterior cruciate ligament tear has 
worsened and that he should be awarded an increased rating 
for the disorder.  For the reasons and bases discussed in 
this decision, the Board concludes that the criteria for 
increased ratings for seborrheic dermatitis and post-
operative residuals of right knee anterior cruciate ligament 
tear have not been met.

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of his claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development 
mandated by 38 U.S.C.A. § 5107 has been accomplished and VA 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has been provided recent medical examinations 
which have not substantiated entitlement to an increased 
ratings for his service-connected right knee and skin 
disorders.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The rating schedule is used primarily as a guide 
in the evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  It is essential, both 
in the examination and in the evaluation of disability, that 
each disability be viewed in relation to its history.  38 
C.F.R. § 4.1 (2000).  Although VA must consider the entire 
record, the most pertinent evidence, because of effective 
date law and regulations, is created in proximity to the 
recent claim.  38 U.S.C.A. § 5110 (West 1991).  Therefore, 
the Board will first consider the history of the veteran's 
right knee disorder.  Then the Board will consider the more 
recent manifestations of the disability.

Service medical records show that the veteran injured his 
right knee in 1992.  Treatment notes dated in May 1992 
contain an impression of probable anterior cruciate ligament 
tear.  Subsequently dated service medical records show that 
the veteran had complaints of pain, weakness, popping, 
locking, and giving way in the right knee.  In March 1994, he 
underwent surgery reconstruction of the right anterior 
cruciate ligament.  At the time of his medical examination 
for separation from service, the veteran gave a history of 
"trick" or locked knee.  An examiner noted that the veteran 
had undergone right knee anterior cruciate ligament repair in 
March 1994 and currently the knee was well healed and without 
sequelae.

An X-ray of the right knee in December 1994 showed surgical 
changes, with a metallic orthopedic screw and staple situated 
in the proximal right tibia, and a fragment of a metallic 
orthopedic screw situated in the distal right femur.  The 
knee joint space appeared to be maintained.  There were no 
definite acute bony changes.

The veteran's was granted entitlement to service connection 
for post-operative right knee anterior cruciate ligament tear 
by the RO's December 1994 rating decision.  Pursuant to an 
August 1995 rating decision, the associated disability was 
rated 10 percent, effective from the date of the day 
following the veteran's separation from service.  The 10 
percent rating has been in effect since that time.

The veteran disability from his service-connected right knee 
disorder has been evaluated by the RO utilizing Diagnostic 
Code 5257.  Under that diagnostic code, impairment of the 
knee other than ankylosis is rated based on recurrent 
subluxation or lateral instability, and ratings of 10, 20, or 
30 percent are assigned where such symptoms as slight, 
moderate, or severe, respectively.

The veteran's claim for an increased rating for disability 
associated with his right knee disorder was filed in February 
1999.

A VA outpatient treatment record dated in January 1999 
documents the veteran's complaints of pain in his right knee.  
He described the pain as a general ache.  He reported that 
the knee occasionally gave way.  On examination, the knee was 
stable and had full range of motions.  There were no signs of 
infection.  An X-ray showed not acute changes.  The reported 
impression was knee pain.

The veteran underwent a VA orthopedic examination for 
compensation purposes in March 1999.  He told the examiner he 
was working 25 to 35 hours per week loading and driving a 
truck for a parcel delivery service.  When not working for 
the delivery service, he worked in the home construction 
business.  His current complaint was of intermittent achy 
pain in the right knee and associated morning stiffness, with 
improvement as the day went on.  He also complained of 
increased weakness in the right knee, instances of 
instability, occasional give way with falling.  He reported 
flare-ups of joint pain of mild to moderate intensity 
precipitated by repetitive, endurance-type work, including 
bending and lifting.  The veteran denied having limitation of 
range of motion during such episodes.  He also denied use of 
canes, braces, or corrective shoes.  He denied episodes of 
dislocation but reported some recurrent subluxation while 
running.  He reported he was able to perform his daily 
occupation, but with discomfort.  

On examination, the veteran had a four and one-half 
centimeter, well-healed vertical scar on the anterior aspect 
of the right knee.  The right knee had full passive and 
active range of motion with extension to zero degrees and 
flexion to 135 degrees.  There was no varus or valgus 
instability at full extension or at 30 degrees of flexion.  
There was minimal anterior and posterior motion with the 
joint in 30 degrees of flexion.  McMurray's test was normal.  
X-rays revealed no evidence of arthritis, fracture, or 
dislocation.  There was no change from the X-rays taken in 
1994.  No soft tissue abnormalities were noted.  The examiner 
reported a diagnosis of status post anterior cruciate 
ligament tear and repair with no limitation of range of 
motion or pain on range of motion.  The examiner reported 
that no significant instability was noted.  However, there 
was some minimal functional impairment of exercise endurance.

The Board has reviewed the entire record.  Viewed as a whole, 
it shows that the veteran's disability from residuals of 
right knee injury is manifested by subjective complaints of 
knee joint pain with prolonged exercise, without objective 
findings of recurrent lateral instability or subluxation, or 
limitation of motion to a compensable degree.  Therefore, the 
Board concludes that the criteria for a schedular rating in 
excess of 10 percent have not been met.

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  The 
veteran's right knee disability, as discussed above, does not 
approximate the criteria for the next higher evaluation under 
5257, 5260 or 5261, as he has full extension and flexion of 
the knee without clinical findings of instability or 
subluxation.

In evaluating disability of the musculoskeletal system, the 
Board must take into account the functional impairment that 
may be attributed to pain or weakness. 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the clinical evidence indicates that the 
veteran's impairment from his right knee disorder is 
primarily manifested by subjective complaints of pain, 
stiffness, and weakness with prolonged driving or sitting.  
The disability associated with such complaints is anticipated 
and compensated by the 10 percent rating by analogy to 
Diagnostic Code 5010.  Concerning the other factors listed, 
the Board notes that there are no clinical findings of 
incoordination, loose motion, limitation of motion due to 
pain, or excess fatigability.  The evidence as a whole does 
not describe the presence of such additional factors as to 
warrant higher a rating than 10 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There are higher schedular ratings 
assignable for disability associated with knee disorders.  
However, the manifestations required to support such higher 
ratings are not presented in this case.  The 10 percent under 
Diagnostic Code 5257 contemplates the minimal functional 
impairment shown in the veteran's right knee.  There are 
higher ratings assignable for other knee disability such as 
symptoms associated with arthritis, including pain and 
limitation of motion, but the clinical evidence in this case 
does not show that the veteran has either arthritis or 
limitation of motion in his right knee.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his right 
knee disorder, nor is it otherwise shown that such disorders 
so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
For the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.  The RO's failure to discuss 
extraschedular consideration and to refer the claim for 
assignment of such a rating as provided in the regulation was 
not prejudicial to the appellant.


ORDER

An increased rating for residuals of injury to the post-
operative residuals of right knee anterior cruciate ligament 
tear is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


